UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-7734



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CLARENCE SHELDON JUPITER,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CR-93-4, CA-00-629-7)


Submitted:   March 8, 2001                 Decided:   March 16, 2001


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clarence Sheldon Jupiter, Appellant Pro Se. Donald Ray Wolthuis,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Clarence Sheldon Jupiter seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.     Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal as frivolous on

the reasoning of the district court. See United States v. Jupiter,

Nos. CR-93-4; CA-00-629-7 (W.D. Va. Sept. 21, 2000).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                 2